Order entered June 28, 2018




                                               In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                         No. 05-18-00309-CV

                             DOROTHY ROBERSON, Appellant

                                                V.

                             VILLAS TENISON PARK, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-18-01000-D

                                             ORDER
       On May 29, 2018, after being informed by court reporter Coral L. Wahlen that no party

had requested the reporter’s record be prepared, we directed appellant to file written verification

she had requested the record. We cautioned appellant that failure to comply within ten days

could result in the appeal being submitted without the reporter’s record. See TEX. R. APP. P.

37.3(c). To date, appellant has not complied. Accordingly, we ORDER the appeal submitted

without the reporter’s record. See id.

       As the clerk’s record has been filed, we ORDER appellant’s brief be filed no later than

July 30, 2018.

                                                        /s/   DAVID EVANS
                                                              JUSTICE